            Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 1 of 25



                                                                                          FILED
                    IN THE UNITED STATES DISTRICT COURT FOR THE EAST~·R· DISTRICT COURT .""'
                           EASTERN DISTRICT OF ARKANSAS,               N DISTRICT ARKANSA~
                                        DELTA DIVISION 2                                 SEP 18 2020
                                                                                  JAMES W. McCOR~K, CLERl(l
 DEBRA COOK and                                                                   By: ~~p                           ~
                                                                                                     ffl:PCLERl(1
 MARIA FLORA,
                                                          Case No:      2: 2o-CV- I (J{Q-D.Pwt
                             PLAINTIFFS
 vs.                                                      JURY TRIAL DEMANDED
 AUTOBAHN FREIGHT LINES, LTD.,
 and
                                                            This case assigned to District Judge   fVldrtzW
 ALEXANDRO CALINA,                                          and to Magistrate Judge      Kfllv1£Y
                           DEFENDANTS


                                           COMPLAINT

       COMES NOW Plaintiffs, Debra Cook and Maria Flora, separately and individually, by

and through their undersigned attorneys, and for their cause of action against Defendants Autobahn

Freight Lines, LTD. and Alexandro Calina, states as follows to the Court:



                                       GENERAL ALLEGATIONS

       1.       Plaintiffs are residents and citizens of the State of Missouri.

       2.       At all relevant times, Defendant Autobahn Freight Lines, LTD. is Michigan

corporation registered with the Michigan Secretary of State, with its principal place of business

and registered agent located at 6388 Inkster Rd., Romulus, MI 48174.

       3.       Defendant Calina is a resident and citizen of the State of Georgia.




                                                   1
             Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 2 of 25



        4.       This court has original jurisdiction over the matter and parties pursuant to 28 USC

§ 1332 as there is complete diversity amongst the parties and the value in controversy exceeds

$75,000.00, exclusive of interest and costs.

        5.       Defendant Calina was operating a 2000 Volvo Conventional Truck ("hereinafter

tractor-trailer") at the time of the collision.

        6.       At all times relevant to this case, Defendant Calina was an agent and/or employee

(hereinafter to refer to statutory or otherwise) of defendant Autobahn Freight Lines, LTD. and was

acting within the course and scope of his agency and/or employment.

        7.       At the time of the collision referenced in this complaint, Defendant Autobahn

Freight Lines, LTD. was registered with the Federal Motor Carrier Safety Administration as an

interstate commercial motor carrier.

        8.       Prior to September 26, 2017, Autobahn Freight Lines, LTD. had applied for

operating authority as a contract carrier to the Federal Motor Carrier Safety Administration.

        9.       At all relevant times and at the time of this crash, Autobahn Freight Lines, LTD.

was operating as an interstate commercial motor carrier.

        10.      At all relevant times and at the time of this crash, Autobahn Freight Lines, LTD.

was operating as a for-hire motor carrier.

        11.      At all times relevant herein and at the time of this crash, Defendant Autobahn

Freight Lines, LTD. was a commercial motor carrier engaged in interstate commerce, transporting

goods for hire throughout the United States.

        12.      At all times relevant herein and at the time of this crash, Defendant Autobahn

Freight Lines, LTD. was acting individually and through its drivers, agents, servants, joint




                                                  2
         Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 3 of 25



venturers, and/or employees, each of whom were acting within the course and scope of their

employment with Defendant Autobahn Freight Lines, LTD ..

        13.    At all times relevant herein and at the time of this crash, Defendant Calina was

operating the tractor-trailer in the course and scope of his employment and agency with Defendant

Autobahn Freight Lines, LTD.

        14.    Defendant Autobahn Freight Lines, LTD. is liable for all acts and omissions of

Defendant Calina while he/it was operating within course and scope of employment and/or agency,

under the doctrine of respondeat superior.

        15.    Defendant Autobahn Freight Lines, LTD., and its agents, servants, employees, and

drivers, including Defendant Calina, at all relevant times set forth herein, were subject to the rules

and regulations contained and set forth in Title 49, Code of Federal Regulations (Federal Motor

Carrier Safety Regulations).

        16.    In its relevant parts, the Motor Carrier Safety Regulations define "Motor Carrier"

as a for-hire motor carrier or a private motor carrier; including a motor carrier's agents, officers

and representatives, as well as employees responsible for hiring, supervising, training, assigning,

or dispatching of drivers and employees concerned with the installation, inspection, and

maintenance of motor vehicle equipment and/or accessories; this definition includes the term

"employer." 49 C.F.R. §390.5.

        17.    In its relevant parts, the Motor Carrier Safety Regulations define an "Employee" as

any individual, other than an employer, who is employed by an employer and who, in the course

of his or her employment directly, affects commercial motor vehicle safety. "Employee" includes

a driver of a commercial motor vehicle (including an independent contractor while in the course

of operating a commercial motor vehicle). 49 C.F.R. §390.5.



                                                  3
            Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 4 of 25



          18.    At all times relevant to this case, Defendant Calina was a driver of the tractor-trailer

and therefore, an "employee," as defined by the Motor Carrier Safety Regulations.

          19.    In its relevant parts, the Motor Carrier Safety Regulations define "Motor Vehicle"

as any vehicle, machine, tractor, trailer, or semi-trailer propelled or drawn by mechanical power

and used upon the highways in the transportation of passengers or property, or any combination

thereof determined by the Federal Motor Carrier Safety Administration. 49 C.F.R. §390.5.

          20.    At all times relevant to this case, the tractor-trailer driven by Defendant Calina was

a semi-trailer and therefore, a "motor vehicle," as defined by the Motor Carrier Safety Regulations.

          21.    In its relevant parts, the Motor Carrier Safety Regulations define an "Employer" as

any person engaged in a business affecting interstate commerce that owns or leases a commercial

motor vehicle in connection with that business or assigns employees to operate it. 49 C.F .R.

§390.5.

          22.    At all times relevant to this case, Defendant Autobahn Freight Lines, LTD. was an

"employer," as defined by the Motor Carrier Safety Regulations.

          23.    The State of Arkansas has adopted Title 49, Parts 382-384 and 390-399 of the

Federal Motor Carrier Safety Regulations.

          24.    At the time of this incident and at all times herein mentioned, Defendant Calina was

operating the Freightliner as a driver for Defendant Autobahn Freight Lines, LTD.

          25.    On or about September 26, 2017, at approximately 3:00 p.m., Plaintiff Debra Cook

was operating a Toyota Odyssey Motorhome, traveling southbound on 1-55 near Mile Marker 10

in Marion, Crittenden County, Arkansas.

          26.    At that time and place, Plaintiff Maria Flora was a passenger in Plaintiff Debra

Cook's vehicle



                                                    4
            Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 5 of 25



       27.      At that time and place, Plaintiffs Debra Cook and Maria Flora were traveling in the

outside southbound lane of Interstate 55.

       28.      At that time and place, a tractor-trailer operated by Kevin Murphy was traveling

directly in front of Plaintiff Debra Cook's vehicle.

       29.      At that time and place, Defendant Calina was operating his tractor-trailer directly

behind Plaintiff Debra Cook's vehicle.

       30.      At that time and place, Debbie Minyard was operating a Nissan Altima in the inside

southbound lane of Interstate 55 beside Plaintiff Debra Cook's vehicle.

       31.      At that time and place, Kevin Murphy, Plaintiff Debra Cook and Debbie Minyard

began to slow due to traffic congestion ahead from construction work.

       32.      At that time and place, Plaintiff Debra Cook was driving cautiously through this

area of highway construction and/or highway maintenance.

       33.      At that time and place, Defendant Calina did not come to a stop and collided with

the rear of Plaintiff Debra Cook's vehicle.

       34.      As a result of the impact, Plaintiff Debra Cook's vehicle was pushed into the side

of Debbie Minyard's vehicle.

       35.      Plaintiff Debra Cook's vehicle was then caused to travel to the right into the driver's

side rear of the trailer Kevin Murphy was hauling.

       36.      Defendant Calina pled guilty to the charges of driving too fast for conditions.

       37.      Defendant Catina pled guilty to the charges of failure to reduce speed to avoid an

accident.

       38.      Southbound Interstate 55 at the crash location is a much traveled, open, and publicly

dedicated state roadway and thoroughfare in the State of Arkansas.



                                                  5
         Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 6 of 25



       39.     At the time of the crash, the truck operated by Defendant Calina bore the name of

Defendant Autobahn Freight Lines, LTD. as well as its DOT number and/or MC (operating

authority) number.

       40.     As a direct and proximate result of this crash and a direct and proximate result of

the negligence of Autobahn Freight Lines, LTD., and its agents, servants, and employees,

including Defendant Calina, Plaintiffs Debra Cook and Maria Flora suffered and continue to suffer

permanent and disabling injuries.

       41.     As a direct and proximate result of this crash and the direct and proximate result of

the negligence of Autobahn Freight Lines, LTD., and its agents, servants, and employees,

including Defendant Calina, Plaintiff Debra Cook, sustained severe injuries to her head, neck,

upper back, shoulders.

       42.     As a direct and proximate result of this crash and the direct and proximate result of

the negligence of Autobahn Freight Lines, LTD., and its agents, servants, and employees,

including Defendant Calina, Plaintiff Maria Flora, sustained severe injuries to her head, neck and

lower back.

       43.     As a direct and proximate result of this crash and the direct and proximate result of

the negligence of Defendants Autobahn Freight Lines, LTD. and its agents, servants, and

employees, including, Defendant Calina, Plaintiff Debra Cook has incurred medical bills in excess

of $454,000.00 and will continue to incur medical expenses related to the treatment of the injuries

sustained in the crash.

       44.     As a direct and proximate result of this crash and the direct and proximate result of

the negligence of Defendants Autobahn Freight Lines, LTD. and its agents, servants, and

employees, including, Defendant Calina, Plaintiff Maria Flora has incurred medical bills in excess



                                                 6
         Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 7 of 25



of $28,000.00 and will continue to incur medical expenses related to the treatment of the injuries

sustained in the crash.

                                               COUNTI
                     NEGLIGENCE AGAINST DEFENDANT CALINA

       COMES NOW Plaintiffs Debra Cook and Maria Flora and repeat, incorporate, and re-

allege each and every paragraph and sub-paragraph set forth above in the General Allegations as

if they were set forth herein at length against Defendant Calina and further states:


       45.     At the time of this crash, Defendant Calina negligently operated the tractor-trailer

that caused this incident on the above stated date and time by:


               a)         Driving too fast for conditions;

               b)         Failing to reduce speed to avoid a collision;

               c)         Failing to keep a proper lookout;

               d)      Failing to take proper remedial action which could have
avoided this collision or minimized the impact;

              e)          Operating the tractor-trailer without adequate training
and experience;

               f)         Operating the tractor-trailer when not properly qualified to do so;

               g)         Driving while tired and/or fatigued;

               i)         Driving while under the unsafe side-effects of prescription medication;

               j)         Driving overly aggressive;

               m)         Failing to stop his tractor-trailer, slacken his speed, swerve or sound a
                          warning in an attempt to avoid colliding with Plaintiffs vehicle, when he
                          could and should have done in so in the exercise of the highest degree of
                          reasonable care

       46.     At least one of the negligent acts or omissions by Defendant Calina, as described



                                                    7
         Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 8 of 25



in the above paragraphs and the below paragraphs, was a direct and proximate cause of the crash

in question and the resulting injuries to Plaintiffs Debra Cook and Maria Flora.


       4 7.    As a direct and proximate result of the negligence of Defendant Calina, Plaintiffs

Debra Cook and Maria Flora, were seriously injured as described herein and have sustained

damages, pain and suffering and will sustain damages, pain and suffering in the future.


       48.     Defendant Calina knew or should have known that his conduct as described

herein created a high degree of probability of injury.


       49.     Defendant Calina was not properly qualified to operate the tractor-trailer and did

not have the required training and experience and was operating in violation of the law and this

behavior and conduct was reckless and shows a complete indifference and conscious disregard

for the safety of the motoring public, so as to entitle Plaintiffs Debra Cook and Maria Flora to

Aggravated (punitive) Damages.


       50.     The operation of the tractor-trailer by Defendant Calina and the manner in which

it was operated on the public roadways, was willful, wanton, and reckless, and shows complete

indifference and conscious disregard for the safety of the motoring public, so as to entitle

Plaintiff Debra Cook and Maria Flora to Aggravated (punitive) Damages.


       51.     The conduct of Defendant Calina as described herein, specifically including

violations of pertinent rules of the road and the Federal Motor Carrier Safety Regulations as

listed within this Petition, as well as other acts and omissions of as described herein, was willful,

wanton, and reckless, and shows complete indifference and conscious disregard for the safety of

the motoring public, so as to entitle Plaintiff Debra Cook and Maria Flora to Aggravated

(punitive) Damages.


                                                  8
          Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 9 of 25



        WHEREFORE Plaintiffs Debra Cook and Maria Flora, separately and individually,

pray for judgment against Defendant Calina in a sum in excess of Seventy-Five Thousand

Dollars ($75,000) each, exclusive of costs and interest, as is fair and reasonable to compensate

Plaintiffs for their injuries, plus aggravated (punitive) damages, and for such other relief this

Court deems just and proper under the circumstances.




   COUNT II - STATUTORY EMPLOYMENT/LOGO/LEASE LIABILITY AGAINST
                    DEFENDANT AUTOBAHN FREIGHT LINES, LTD.


       COMES NOW Plaintiffs Debra Cook and Maria Flora and repeat, incorporate, and re-

allege each and every paragraph and sub-paragraph set forth above as if they were set forth

herein and further state:

        52.    Based upon all aforementioned allegations, Defendant Autobahn Freight Lines,

LTD. is vicariously liable for the negligence of Alexandru Calina based upon the doctrines of

statutory employment, logo, and/or lease liability.

       WHEREFORE Plaintiffs Debra Cook and Maria Flora, individually and separately,

pray for judgment against Defendant Autobahn Freight Lines, LTD. in a sum in excess of

Seventy-Five Thousand Dollars ($75,000) each exclusive of costs and interest, as is fair and

reasonable to compensate plaintiffs for their injuries, plus aggravated (punitive) damages, and

for such other relief this Court deems just and proper under the circumstances.




     COUNT III - VICARIOUS LIABILITY AGAINST DEFENDANT AUTOBAHN
                                     FREIGHT LINES, LTD.


                                                  9
         Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 10 of 25



        COMES NOW Plaintiffs Debra Cook and Maria Flora and repeat, incorporate, and re-

allege each and every paragraph and sub-paragraph set forth above as if they were set forth

herein and further state:

        53.    At all times relevant, Defendant Calina was acting in the course and scope of his

agency and/or employment with Defendant Autobahn Freight Lines, LTD.

        54.    Based upon the prior allegations, Defendant Autobahn Freight Lines, LTD. is

vicariously liable for the negligence of Defendant Calina based upon the doctrines of agency and

respondeat superior.

       WHEREFORE Plaintiffs Debra Cook and Maria Flora, individually and separately,

pray for judgment against Defendant Autobahn Freight Lines, LTD. in a sum in excess of

Seventy-Five Thousand Dollars ($75,000) each exclusive of costs and interest, as is fair and

reasonable to compensate plaintiffs for their injuries, plus aggravated (punitive) damages, and

for such other relief this Court deems just and proper under the circumstances.




 COUNT IV - INDEPENDENT NEGLIGENCE AGAINST DEFENDANT AUTOBAHN
                                    FREIGHT LINES, LTD.

       COMES NOW Plaintiffs Debra Cook and Maria Flora and repeat, incorporate, and re-

allege each and every paragraph and sub-paragraph set forth above as if they were set forth

herein and further state:


        55.    At all times relevant, Defendant Autobahn Freight Lines, LTD. was operating as

an interstate motor carrier pursuant to authority granted to it by the U.S. Department of

Transportation.


                                                10
        Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 11 of 25



       56.       Throughout its existence, Defendant Autobahn Freight Lines, LTD. has, or should

have been, aware of the existence of the Federal Motor Carrier Safety Regulations.

       57.       As an interstate motor carrier, Defendant Autobahn Freight Lines, LTD. has a

duty, to follow and comply with the Federal Motor Carrier Safety Regulations.

       58.       The various safety regulations included within Parts 390 - 397, of which

Defendant Autobahn Freight Lines, LTD. had a duty to follow, include, but are not limited to,

the following:

             a. Defendant Autobahn Freight Lines, LTD. had an independent duty to require

                 observance by its drivers of any duty or prohibition imposed upon the drivers by

                 the Federal Motor Carrier Safety Regulations. 49 C.F.R. §390.11;

             b. Defendant Autobahn Freight Lines, LTD. had a duty to not require or permit a

                 driver, including Defendant Calina, to operate a commercial motor vehicle, while

                 the driver's ability or alertness is so impaired, or so likely to become impaired,

                 through fatigue, illness, or any other cause, as to make it unsafe for him/her to

                 begin or continue to operate the commercial motor vehicle. 49 C.F.R. §392.3;

             c. Defendant Autobahn Freight Lines, LTD. had a duty to not allow or permit a

                 driver, including Defendant Calina, to operate a commercial motor vehicle unless

                 that person is qualified to drive a commercial motor vehicle. 49 C.F.R. §391.11.;

             d. Defendant Autobahn Freight Lines, LTD. had an independent duty not to aid,

                 abet, encourage or require any of its employees to violate the safety regulations

                 contained within Chapter 390. 490 C.F.R. §390.13;

             e. Defendant Autobahn Freight Lines, LTD. had an independent duty to prohibit its


                                                   11
Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 12 of 25



       employees from driving a commercial vehicle unless the employee had first

       completed and furnished to Defendant Autobahn Freight Lines, LTD. an

       application for employment that meets the requirements as set forth in 49 C.F.R.

       §391.21(b);


  f.   Defendant Autobahn Freight Lines, LTD. had an independent duty to make

       investigations and inquiries with respect to each driver it employs and to do so in

       the manner prescribed in 49 C.F.R. §391.23;


  g. Defendant Autobahn Freight Lines, LTD. had an independent duty to obtain the

       motor vehicle record of every driver it employs, including Defendant Calina, at

       least once every twelve months in determine whether that driver continues to meet

       the minimum requirements for safe driving or is disqualified to drive a

       commercial motor vehicle. 49 C.F.R. §391.25;


  h. Defendant Autobahn Freight Lines, LTD. had an independent duty require each of

       its drivers, including Defendant Calina, to furnish it with a list of all violations of

       motor vehicle traffic laws and ordinances of which he/she has been convicted in

       the preceding 12 months. 49 C.F.R. §391.27;


  1.   Defendant Autobahn Freight Lines, LTD. had an independent duty to prohibit its

       employees, including Defendant Calina, from driving until the driver had

       successfully completed a road test and been issued a certificate of driver's road

       test. 40. C.F .R. §391.31;


 J.    Defendant Autobahn Freight Lines, LTD. had an independent duty to ensure that

       its drivers, including Defendant Calina, were physically qualified to operate a


                                         12
         Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 13 of 25



                commercial motor vehicle and that its drivers had undergone the necessary

                examinations in the required timeframes as set forth within the Federal Motor

                Carrier Safety Regulations. 40 C.F.R. §391 - Subpart E; and


             k. Defendant Autobahn Freight Lines, LTD. had an independent duty to inspect,

                repair, and maintain, all of the motor vehicles subject to its control, including the

                motor vehicle operated by Defendant Calina on the day of the aforementioned

                crash, and to ensure that the motor vehicle and all of its parts and accessories were

                in proper operating condition at all times, including at the time of the

                aforementioned crash. 40 C.F.R. §396.3.


       59.      That Defendant Autobahn Freight Lines, LTD. had a duty to comply with the

Federal Motor Carrier Safety Regulations including the specific aforementioned regulations.

       60.      That it is customary standard in the motor carrier industry to have in place an

adequate safety program administered by competent and adequately trained safety personnel to

ensure that the motor carrier and its drivers are adhering to the Federal Motor Carrier Safety

Regulations, including but not limited the specifically aforementioned regulations.

       61.      That, at all times prior to the aforementioned collision, Defendant Autobahn

Freight Lines, LTD. failed to have in place an adequate safety program.

       62.      As a result of its inadequate and/or inexistent safety program, Defendant

Autobahn Freight Lines, LTD. violated numerous Federal Motor Carrier Safety Regulations

including, but not limited to the specifically aforementioned regulations prior to the

aforementioned collision involving Plaintiffs Debra Cook and Maria Flora.

       63.      As a result of its inadequate and/or inexistent safety program, Defendant

Autobahn Freight Lines, LTD. allowed its drivers, including Defendant Calina, to violate


                                                  13
            Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 14 of 25



numerous Federal Motor Carrier Safety Regulations including, but not limited to the specifically

aforementioned regulations prior to the aforementioned collision involving Plaintiffs Debra Cook

and Maria Flora.

        64.     That Defendant Autobahn Freight Lines, LTD. 's violation of numerous Federal

Motor Carrier Safety Regulations, including the specifically aforementioned regulations created

a danger to the health, welfare, and safety of the motoring public, including Plaintiff Debra Cook

and Maria Flora.

        65.     Defendant Autobahn Freight Lines, LTD. was thereby negligent in that it failed to

implement an adequate safety program and it violated numerous Federal Motor Carrier Safety

Regulations, including but not limited to the specifically aforementioned regulations.

        66.     Defendant Autobahn Freight Lines, LTD. was thereby negligent in that it failed to

implement an adequate safety program and it failed to ensure that its agents, employees and

drivers, including Defendant Calina, complied with the Federal Motor Carrier Safety

Regulations, including but not limited to the specifically aforementioned regulations.

        67.     As a direct and proximate result of the independent negligence of Defendant

Autobahn Freight Lines, LTD., Plaintiffs Debra Cook and Maria Flora were injured and

sustained damages and will continue to be damaged in the manners previously described in this

Petition.

        68.     Defendant Autobahn Freight Lines, LTD. knew or had information from which

they, in the exercise of ordinary care, could have known that such conduct as described herein

created a high degree of probability of injury to the motoring public such as Plaintiffs Debra

Cook and Maria Flora.

        69.     The conduct of Defendant Autobahn Freight Lines, LTD. as described herein,



                                                14
        Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 15 of 25



specifically including violations of Illinois state law and the various Federal Motor Carrier

Safety Regulations was willful, wanton, and reckless, and shows complete indifference and

conscious disregard for the safety of the motoring public, so as to entitle Plaintiffs Debra Cook

and Maria Flora to Aggravated (punitive) Damages.

       70.     Because of Defendant Autobahn Freight Lines, LTD.'s willful, wanton, and

reckless behavior, and for their indifference and conscious disregard for the safety of the

motoring public, aggravated (punitive) damages are appropriate in this action in order to punish

Defendant Autobahn Freight Lines, LTD. and to deter others from similar conduct.

       71.     Defendant Autobahn Freight Lines, LTD. 's reckless and intentional behavior, and

their complete indifference and conscious disregard for the safety of the motoring public, directly

and proximately caused the wreck and the resulting injuries to Plaintiffs Debra Cook and Maria

Flora described herein.

       WHEREFORE Plaintiffs Debra Cook and Maria Flora pray for judgment individually

and separately against Defendant Autobahn Freight Lines, LTD. in a sum in excess of Seventy-

Five Thousand Dollars ($75,000) each exclusive of costs and interest, as is fair and reasonable

to compensate Plaintiffs for their injuries, plus aggravated (punitive) damages, and for such

other relief this Court deems just and proper under the circumstances.




COUNT V - DIRECT NEGLIGENCE AGAINST DEFENDANT AUTOBAHN FREIGHT
             LINES, LTD. BASED UPON NEGLIGENT IDRING/RETENTION

       COMES NOW Plaintiffs Debra Cook and Maria Flora and repeat, incorporate, and re-

allege each and every paragraph and sub-paragraph set forth above as if they were fully

incorporated in this count and further state:


                                                 15
         Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 16 of 25



       72.     At all times prior to the aforementioned collision, Defendant Autobahn Freight

Lines, LTD. had a duty, imposed by law and regulation, to diligently and adequately screen

potential drivers to the extent mandated by the Federal Motor Carrier Safety Regulations.

       73.     Such duties include, but are not limited to:

              a)      To obtain a completed employment application before permitting an agent,

       servant, and/or employee drive its commercial motor vehicle. 49 C.F.R. §391.21;

              b)      To investigate the agents, servants, and/or employee's driver's employment

       record during the preceding three years by all reasonable means. 49 C.F.R.

       §§39 l.23(a)(2), 391.23(C);

              c)      To inquire into the agent's, servant's, and/or employee's driving record

       within 30 days after employment begins. 49 C.F.R. §391.23(a);

              d)      To require a successfully completed road test before commencing

       employment, and permitting the applicant, agent, servant, and/or employee to drive a

       commercial motor vehicle. 49 C.F.R. §391.31(a);

              e)      To investigate the driver's safety performance history with Department of

       Transportation regulated employer during the preceding three years. 49 C.F .R.

       §391.23(2);

              f)      Ensure that its driver was physically qualified to operate a tractor-trailer

       and had a valid and current DOT medical examiner's certificate. 49 C.F.R. §391.41; and

              g)      Ensure that its driver had no current diagnosis of high blood pressure

       likely to interfere with the ability to operate a commercial motor vehicle safely. 49

       C.F.R. §391.41(b)(6).

       74.    Defendant Autobahn Freight Lines, LTD. had a duty to comply with all of the



                                                16
           Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 17 of 25



above and below listed Laws, Federal Regulations, Codes, and/or Missouri Statutes, so as to

protect the general public, including the Plaintiff Debra Cook, from the unsafe operation of

commercial motor vehicles by its drivers.

        75.     Defendant Calina was unqualified to operate a commercial motor vehicle due to

his driving history, inexperience, lack of skill, lack of training, lack of knowledge, and physical

medical condition.

        76.     That, because of Defendant Calina's aforementioned inadequacies, Defendant

Autobahn Freight Lines, LTD. should not have hired him to operate a commercial motor vehicle.

        77.     That Defendant Autobahn Freight Lines, LTD. knew, or through the exercise of

ordinary care should have known that Defendant Calina was unqualified to safely operate a

commercial motor vehicle.

        78.     That by failing to properly and adequately screen and investigate its drivers,

including Defendant Calina, before and during employment, Defendant Autobahn Freight Lines,

LTD. violated numerous Federal Motor Carrier Safety Regulations, including but not limited to

those specifically identified in this count.

        79.     Had Defendant Autobahn Freight Lines, LTD. obeyed the Federal Motor Carrier

Safety Regulations, including but not limited to those specifically identified in this count, it

could have learned that Defendant Calina was unqualified to safely operate a commercial motor

vehicle.

        80.     Defendant Calina's negligent actions on the day of the collision with Plaintiff

were consistent with, related to, and a product of his aforementioned inadequacies in operating a

commercial motor vehicle.

        81.     Defendant Autobahn Freight Lines, LTD. 's actions and omissions in hiring



                                                  17
          Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 18 of 25



Defendant Calina, including their violations of the Federal Motor Carrier Safety Regulations,

was the proximate cause of the injuries and damages sustained by Plaintiff Debra Cook resulting

from the aforementioned motor vehicle collision.

         82.    Defendant Autobahn Freight Lines, LTD. 's actions and omissions in hiring

Defendant Calina, including their violations of the Federal Motor Carrier Safety Regulations

were willful, wanton, and reckless, and demonstrated a complete indifference and conscious

disregard for the law and for the safety of others, including Plaintiffs Debra Cook and Maria

Flora.

         83.    Defendant Autobahn Freight Lines, LTD.'s willful, wanton, and reckless behavior

evidenced a complete indifference and conscious disregard for the safety of the motoring public

and aggravated (punitive) damages are appropriate in this action in order to punish Defendant

Autobahn Freight Lines, LTD. and to deter others from similar conduct.


         WHEREFORE Plaintiffs Debra Cook and Maria Flora, individually and separately,

pray for judgment against Defendant Autobahn Freight Lines, LTD. in a sum in excess of

Seventy-Five Thousand Dollars ($75,000) each exclusive of costs and interest, as is fair and

reasonable to compensate plaintiffs for their injuries, plus aggravated (punitive) damages, and

for such other relief this Court deems just and proper under the circumstances.




         COUNT VI - DIRECT NEGLIGENCE AGAINST DEFENDANT AUTOBAHN
               FREIGHT LINES, LTD. BASED UPON NEGLIGENT TRAINING

         COMES NOW Plaintiffs Debra Cook and Maria Flora and repeat, incorporate, and re-

allege each and every paragraph and sub-paragraph set forth above as if they were fully

incorporated in this count and further state:


                                                18
         Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 19 of 25



        84.     Defendant Autobahn Freight Lines, LTD. owed the general public, including

Plaintiffs Debra Cook and Maria Flora, a duty to properly train its drivers, including Defendant

Calina, on the safe operation of a tractor-trailer.

        85.     Defendant Autobahn Freight Lines, LTD. failed to properly instruct Defendant

Catina on the safe operation of a tractor-trailer.

        86.     Defendant Autobahn Freight Lines, LTD. owed the general public, including

Plaintiff Debra Cook, a duty to properly train its drivers, including Defendant Calina, on the

safety regulations set forth in the Federal Motor Carrier Safety Regulations.

        87.     At all times prior to the aforementioned collision, Defendant Autobahn Freight

Lines, LTD. had a duty, imposed by law and regulation, to diligently and adequately screen

potential drivers to the extent mandated by the Federal Motor Carrier Safety Regulations.

        88.     Such duties include, but are not limited to:

                a)      To require and verify that its drivers pass a knowledge and skills test as

       prescribed by the Federal Motor Carrier Safety Regulations. 49 C.F.R. §380.109 and 49

       C.F.R. §380.509;

                b)      To train its drivers on the Federal Motor Carrier Safety Regulations

       pertaining to medical certification, medical examination procedures, general

       qualifications, responsibilities, and disqualifications. 49 C.F.R. §380.503;

                c)      To ensure that its drivers have been properly trained and to show proof

       of that training with a training certificate. 49 C.F.R. §380.505;

       89.      Defendant Autobahn Freight Lines, LTD. had a duty to properly instruct its

drivers, including Defendant Calina on the rules as regulations as contained in Part 392 of the

Federal Motor Carrier Safety Regulations which pertain to the safe operation of a commercial


                                                      19
            Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 20 of 25



motor vehicle.

           90.   Defendant Autobahn Freight Lines, LTD. failed to properly instruct Defendant

Calina on the Federal Motor Carrier Safety Regulations, including those specifically

referenced in this count.

           91.   Defendant Autobahn Freight Lines, LTD. owed the general public, including

Plaintiff Debra Cook, a duty to provide ongoing safety courses to its drivers, including

Defendant Calina.

           92.   Defendant Autobahn Freight Lines, LTD. failed to provide adequate

continuing safety courses to Defendant Calina.

           93.   Defendant Autobahn Freight Lines, LTD. had a duty to comply with all of the

above and below listed duties, so as to protect the general public, including the Plaintiffs

Debra Cook and Maria Flora, from the unsafe operation of commercial motor vehicles by its

drivers.

           94.   Defendant Autobahn Freight Lines, LTD. breached its duty to the general

public, including the Plaintiffs Debra Cook and Maria Flora, by its failing to properly train

Defendant Calina, Defendant Autobahn Freight Lines, LTD.' tractor-trailer driver, who was

unqualified, incompetent and should not have been permitted to operate a tractor-trailer.

           95.   Based on Defendant Calina's driving history, inadequate experience, and

training, Defendant Autobahn Freight Lines, LTD. knew or had information from which

defendant, in the exercise of ordinary care, should have known, that its driver operating its

vehicle created a high degree of probability of injury to other persons operating or traveling

in motor vehicles on public roads, streets and highways.

           96.   That Defendant Autobahn Freight Lines, LTD. was negligent in failing to



                                                 20
         Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 21 of 25



properly train its drivers, including Defendant Calina, on the safe operation of a commercial

motor vehicle and the Federal Motor Carrier Safety Regulations.

        97.     That Defendant Autobahn Freight Lines, LTD. was negligent in failing to

provide continuing education on the safe operation of a commercial motor vehicle and on the

Federal Motor Carrier Safety Regulations.

        98.     That Defendant Calina's aforementioned negligent actions and/or inactions

were consistent with the fact that Defendant Autobahn Freight Lines, LTD. failed to properly

train him in the safe operation of a commercial motor vehicle and/or the adherence to the

Federal Motor Carrier Safety Regulations.

        99.     These actions and omissions of Defendant Autobahn Freight Lines, LTD.

relating to this crash were willful, wanton, and reckless, and demonstrated a complete

indifference and conscious disregard for the law and for the safety of others, including

Plaintiff Debra Cook.

        100.    Defendant Autobahn Freight Lines, LTD. 's willful, wanton, and reckless

behavior, and for its complete indifference and conscious disregard for the safety of the

motoring public, aggravated (punitive) damages are appropriate in this action in order to

punish Defendant and to deter others from similar conduct.

        101.    Plaintiffs' injuries were directly and proximately caused by Defendant

Autobahn Freight Lines, LTD.'s breach of and failure to comply with its duty to properly

train Defendant Calina, its tractor-trailer driver.


        WHEREFORE Plaintiffs Debra Cook and Maria Flora, individually and separately,

pray for judgment against Defendant Autobahn Freight Lines, LTD. in a sum in excess of

Seventy-Five Thousand Dollars ($75,000) each exclusive of costs and interest, as is fair and


                                                      21
          Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 22 of 25



reasonable to compensate Plaintiffs for their injuries, plus aggravated (punitive) damages, and

for such other relief this Court deems just and proper under the circumstances.




     COUNT VIII - DIRECT NEGLIGENCE AGAINST DEFENDANT AUTOBAHN
            FREIGHT LINES, LTD. BASED UPON NEGLIGENT SUPERVISION

          COMES NOW Plaintiffs Debra Cook and Maria Flora and repeat, incorporate, and re-

allege each and every paragraph and sub-paragraph set forth above as if they were fully

incorporated in this count and further state:


          102.   Defendant Autobahn Freight Lines, LTD. owed the general public, including

Plaintiff, a duty to continuously evaluate its drivers' performance, including through

supervision, and to discharge an incompetent or unsafe driver before he/she injured the public

or property.

          103.   Defendant Autobahn Freight Lines, LTD. had a duty to not require or permit a

driver, including Defendant Calina, to operate a commercial motor vehicle, while the driver's

ability or alertness is so impaired, or so likely to become impaired, through fatigue, illness, or

any other cause, as to make it unsafe for him/her to begin or continue to operate the

commercial motor vehicle. 49 C.F.R. §392.3.

          104.   Defendant Autobahn Freight Lines, LTD. had a duty to inquire into the motor

vehicle record of its drivers and give "great weight" to violations such as speeding or reckless

driving. 49 C.F.R. §391.25.

          105.   Defendant Autobahn Freight Lines, LTD. had a duty to ensure that its drivers

were continuously physically qualified to safely operate a tractor-trailer. 49 C.F.R. §391.41,

391.43.

                                                 22
         Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 23 of 25



        106.    Defendant Autobahn Freight Lines, LTD. had a duty to maintain a driver

qualification file for each driver it employs. 49 C.F.R. §391.51

        107.    Defendant Autobahn Freight Lines, LTD. had a duty to maintain a driver

investigation history file for each driver it employs. 49 C.F.R. §391.53.

        108.    Defendant Autobahn Freight Lines, LTD. had a duty to not allow or permit its

on-duty drivers to be possession of drugs as listed in 49 C.F.R. §392.4(a).

        109.    Defendant Autobahn Freight Lines, LTD. had a duty to not schedule a run, nor

permit, nor require the operation of any commercial motor vehicle between points in such a

period of time as would necessitate the commercial vehicle being operated at speeds greater

than those prescribed by law. 49 C.F.R. §392.6.

        110.    Defendant Autobahn Freight Lines, LTD. had a duty to comply with all of the

above and below listed duties, Rules, Regulations and codes, so as to protect the general

public, including the Plaintiff Debra Cook, from the unsafe operation of commercial motor

vehicles by its drivers.

        111.    Defendant Autobahn Freight Lines, LTD. breached its above listing duties to

the general public, including the Plaintiffs Debra Cook and Maria Flora, by its failing to

properly supervise Defendant Calina, Defendant Autobahn Freight Lines, LTD.'s tractor-trailer

driver, who was unqualified, incompetent and should have been discharged prior to this crash.

        112.    Based on Defendant Calina's driving history, lack of supervision and continued

retention by his employer, Defendant Autobahn Freight Lines, LTD. knew or had information

from which defendant, in the exercise of ordinary care, should have known, that its driver

operating its vehicle created a high degree of probability of injury to other persons operating or

traveling in motor vehicles on public roads, streets and highways.



                                                23
        Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 24 of 25



        113.   These actions and omissions of Defendant Autobahn Freight Lines, LTD.

relating to this crash were willful, wanton, and reckless, and demonstrated a complete

indifference and conscious disregard for the law and for the safety of others, including

Plaintiffs Debra Cook and Maria Flora.

        114.   Defendant Autobahn Freight Lines, LTD.'s willful, wanton, and reckless

behavior, and for its complete indifference and conscious disregard for the safety of the

motoring public, aggravated (punitive) damages are appropriate in this action in order to

punish Defendant and to deter others from similar conduct.

        115.   Plaintiffs Debra Cook and Maria Flora's injuries were directly and proximately

caused by Defendant Autobahn Freight Lines, LTD. 's breach of and failure to comply with its

duty to properly train Defendant Calina, its tractor-trailer driver.


       WHEREFORE Plaintiffs Debra Cook and Maria Flora, individually and separately,

pray for judgment against Defendant Autobahn Freight Lines, LTD. in a sum in excess of

Seventy-Five Thousand Dollars ($75,000) each exclusive of costs and interest, as is fair and

reasonable to compensate plaintiffs for their injuries, plus aggravated (punitive) damages, and

for such other relief this Court deems just and proper under the circumstances.

Respectfully submitted,

DEBRA COOK, PLAINTIFF and
MARIA FLORA, PLAINTIFF

By:/s/ Sean T Keith

Sean T. Keith, AR Lie. No. 93158
Keith Law Group, PLLC
5050 W. Northgate, Suite 108
Rogers, AR 72758-1425
479-335-1355
sean@keithlawgroup.com

                                                  24
        Case 2:20-cv-00186-DPM Document 1 Filed 09/18/20 Page 25 of 25




Stephen Schultz (Pro Hae Vice Forthcoming)
Missouri Lie. No. 59940
Schultz & Myers
999 Executive Parkway, Suite 205
St. Louis, MO 63141
314-444-4444
stephen@schultzmyers.com

Deme Sotiriou (Pro Hae Vice Forthcoming)
Missouri Lie. No. 56611
Schultz & Myers
999 Executive Parkway, Suite 205
St. Louis, MO 63141
314-444-4444
deme@schultzmyers.com




                                             25
